IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 10 EM 2015
                              :
                Respondent    :
                              :
                              :
          v.                  :
                              :
                              :
MICHAEL ELLIOTT,              :
                              :
                Petitioner    :


                                         ORDER


PER CURIAM
      AND NOW, this 20th day of March, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is directed to file the

already-prepared Petition for Allowance of Appeal within five days of this order.